DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 05/26/2022 has been received and considered. Claims 1-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “wherein the model is selected by employing group least absolute shrinkage and selection operator (LASSO) model equations”, as amended, in the specification is non–existing. While the Specification and original claims describe “[0025]… a sparse modeling approach for variable selections can be used. One such sparse modeling approach is referred to as a multi-task least absolute shrinkage and selection operator (LASSO) approach“, "[0030]… LASSO was introduced in order to improve the prediction accuracy and interpretability of regression models by altering the model fitting process to select only a subset of the provided covariates for use in the final model rather than using all of them", "[0052]… a sparse modeling approach for variable selection, such as multi-task LASSO is employed", and "CLAIMS… 2… creating the models includes employing group least absolute shrinkage and selection operator (LASSO) model equations"; the Specification is silent about “wherein the model is selected by employing group least absolute shrinkage and selection operator (LASSO) model equations” (emphasis added).
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
While the claimed subject matter is rejected under 112 as noted above, Examiner has applied prior art based on a good faith interpretation of the claimed language and delimited information provided in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmad taken in view of Alberto Castellini et al., (Castellini hereinafter), "EXPO-AGRI: Smart automatic greenhouse control" and further in view of Christian Edlich-Muth et al., (Edlich-Muth hereinafter), "Phenomic prediction of maize hybrids".
As to claim 1, Ahmad discloses a computer implemented method comprising: arranging a plurality of sensors (see "[0030]… computer system, on which a method of determining an arrangement of sensors can be implemented") in a three-dimensional space (see "[0043]… Ambient sensors… placed around a location"); obtaining actual measured values from the plurality of sensors (see "[0009]… receiving, from a first sensor… a first sensor data including… time-series observation… and receiving, from a second sensor… a second sensor data including… time-series observation") arranged in the three-dimensional space (see "[0043]… Ambient sensors… placed around a location"; "[0053]… identified by a particular type of… space"); applying group regularization (see "[0058]… Group LASSO regression may apply a multinomial logistic regression model with a group LASSO penalty or a binomial logistic regression model with a group LASSO penalty"; "[0061]… stochastic generative-discriminative encoding of sensor data can be regularized") to create one or more models (see "[0113]… a first model for first activity is generated. The first activity… involves a progression through states sensed by… the first sensor… a second model for second activity is generated… a third model for the first activity may be generated… a fourth model for the second activity may be generated"; "[0058]… raw data received via the placed sensors may be encoded as activity-specific time-series observations in… a dynamic Bayesian network (e.g., separate hidden Markov models (HMM)")… selecting a model from the one or more models having a given number of groups, wherein each group has significant coefficients (see "[0098]… group g… carries the corresponding coefficients"); and according to the selected model (see "selected model" as "the HMM model", "[0062]… color-coded groups may correspond to sensor-specific variables. Of the sensor-specific variables, those relevant to the events of interest can be identified and returned as reflective of the minimal set of sensors that should be used. The m initial sensors are indicated as S1 to Sm. λm,k indicates the HMM model encoding the kth activity captured through mth sensor. In FIG. 2B, P(Om/λm,k) is the posterior of the stream data from mth sensor (Om) being generated by λm,k"), using a subset of the plurality of sensors (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment") at locations corresponding to the significant coefficients to predict (see "predict" as estimate, "[0059]… apply the group-LASSO penalty on the posterior probabilities… estimated by the forward algorithm and hidden Markov models of the multivariate time-series observations… a multinomial logistic regression model with group LASSO penalty is applied over posteriors of the generative networks with each group corresponding to posteriors of a sensor… optimize the number of sensors and their placement needed to capture a target event, activity and/or phenomenon") one or more parameters (see "[0058]… Progressions through each state of an activity sensed by each sensor may be accumulated and analyzed to determine the probability of any one state resulting next in the same or another state"), including temperature (see "[0043]… Ambient sensors… placed around a location"), wherein the subset of the plurality of sensors used (see "[0043]… Ambient sensors… placed around a location… Examples… include… [0045] temperature sensors") are selected differently than ordinary or standard sensor configurations to provide better and more accurate (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment"; "[0059]… apply the group-LASSO penalty on the posterior probabilities… estimated by the forward algorithm and hidden Markov models of the multivariate time-series observations… a multinomial logistic regression model with group LASSO penalty is applied over posteriors of the generative networks with each group corresponding to posteriors of a sensor… optimize the number of sensors and their placement needed to capture a target event, activity and/or phenomenon") temperature (see "[0094]… project sensor data streams in posterior space of resulting activity-specific models. For example, for every observation O sensed by mth sensor, the probabilities that the observation is generated by the class-specific models… are computed… using the forward algorithm. The projection is a K-dimensional projection with each dimension corresponding to a probability distribution").
While Ahmad discloses temperature sensors, Ahmad fails to disclose temperature distribution and temperature distribution observations.
Castellini discloses temperature distribution and temperature distribution observations (see "B. System for data acquisition and greenhouse actuation. The systems for data acquisition and greenhouse actuation are based on Agricontrol’s MCX Distributed Climate Control System. All the local controllers are connected to a Supervision PC by means of a serial bus. The new control system can use both internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Castellini with Ahmad, because Castellini discloses "Abstract… we present a general architecture for automatic greenhouse control" (see page 1), and as a result, Castellini reports the following improvements over his prior art: "the introduction of a new sensor for detecting leaf temperature that conveys new information according to preliminary results" (see page 1, col. 2, 2nd paragraph).
While Ahmad and Castellini disclose electing a model from the one or more models having a given number of groups, wherein each group has significant coefficients, Ahmad and Castellini fail to disclose wherein the model is selected by employing group least absolute shrinkage and selection operator (LASSO) model equations.
Edlich-Muth discloses wherein the model is selected by employing group least absolute shrinkage and selection operator (LASSO) model equations (see "Predictive models were generated with the LASSO using the glmnet package… in R… Model performance was evaluated by cross-validation (CV). We used the cv.glmnet function and carried out 10-fold CV. Thirty10-fold CV runs were averaged. The ‘λmin+ 1SE’-rule was applied to select the model" in page 104, col. 1, last paragraph).
Ahmad, Castellini, and Edlich-Muth are analogous art because they are related to LASSO.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Edlich-Muth with Ahmad and Castellini, because Edlich-Muth discloses "the group-LASSO has the effect that it selects groups rather single variables. When a variable enters the model, there is no constraint on all other variables from the same group and their coefficients can become non-zero without incurring a penalty, and as a result, Edlich-Muth reports the following improvement of group-LASSO over non-group (standard) LASSO: "the results of the group-LASSO for inbred predictors showed that 30–34 out of a possible 40… clusters were selected in models that had comparable performance in terms of variance explained… to the non-group (standard) LASSO" (see page 108, col. 1, 2nd paragraph).
As to claim 5, Castellini discloses wherein the plurality of sensors are temperature sensors and the three-dimensional space is a greenhouse (see "control… use… internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
As to claim 6, while Ahmad discloses wherein the plurality of temperature sensors are placed in a grid formation (see "grid formation" in Fig. 2A, left side), Ahmad fails to disclose within the greenhouse; Castellini discloses within the greenhouse (see "control… use… internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
As to claim 7, while Ahmad discloses wherein the group regularization allows for selection of a subset (see "[0061]… resulting minimal set of sensors may be used to optimize sensor deployment") of the plurality of temperature sensors (see "[0043]… Ambient sensors… placed around a location… Examples… include… [0045] temperature sensors") on the grid (see "grid" in Fig. 2A, left side) to predict temperature (see "[0094]… project sensor data streams in posterior space of resulting activity-specific models. For example, for every observation O sensed by mth sensor, the probabilities that the observation is generated by the class-specific models… are computed… using the forward algorithm. The projection is a K-dimensional projection with each dimension corresponding to a probability distribution"), Castellini discloses temperature distribution within the greenhouse (see "B. System for data acquisition and greenhouse actuation. The systems for data acquisition and greenhouse actuation are based on Agricontrol’s MCX Distributed Climate Control System. All the local controllers are connected to a Supervision PC by means of a serial bus. The new control system can use both internal measurements (i.e., greenhouse temperature" in page 2, col. 1, 2nd paragraph and Fig. 1). 
As to claims 8, 12-15, 19, and 20, these claims recite a computer-readable storage medium and a system for performing the method of claims 1 and 5-7. Ahmad discloses a computer (see "[0030]… computer system, on which a method of determining an arrangement of sensors can be implemented") for performing a method that teaches claims 1 and 5-7. Therefore, claims 8, 12-15, 19, and 20 are rejected for the same reasons given above.

Allowable Subject Matter
Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the claim objections and rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Yukihito Nishida, U.S. Pre–Grant publication 20180285317, discloses "[0064]... Adaptive Lasso was used for the selection of the multiple input variables and the generation of the base model. The correlation coefficient between the selected input variables and the unselected input variables was used as the similarity... After interchanging the selected input variables and the unselected input variables, a multiple regression was used to generate the models. Each model was generated based on the variable data for a prescribed generation interval",
A Statistical Methodology for Noise Sensor Placement and Full-Chip Voltage Map Generation (see IDS dated 02/19/2019), discloses "2.2 Sensor Placement via Group Lasso. In this section, we aim to select a small number of (say, Q) important sensors from all the M sensor candidates via group lasso (GL) technique so that the supply voltages in FA can be accurately predicted based on these Q selected sensors. Intuitively speaking, if all the model coefficients in a column of α are close to zero, it implies that the sensor associated with this column has negligible contributions to accurate model prediction and, hence, should not be selected. From this point of view, selecting a small number of important sensors is equivalent to finding a sparse solution of α where most columns have close-to-zero model coefficients" (see page 2, next to last paragraph),
Kosuke Nishida et al., "Household energy consumption prediction by feature selection of lifestyle data", discloses "Group Lasso regression [14] makes it possible to select all features in the same group by forming a regularization term in which features are divided into groups in advance" (see page 3, next to last paragraph),
and Tan Yan, U.S. Patent 10340734 (see PTO-892 Notice of Reference dated 04/22/2022), discloses "Claims. 1… sensors… to make measurements… a fitting module… to determine a predictive model for each pair of a set of time series, to determine polynomial bases for modeling a polynomial relationship between the time series, to solve a corresponding Sparse Group Lasso problem for the set of time series, and to correct coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression" (see col. 3, lines 18-21),
none of these references taken either alone or in combination and with the prior art of record discloses the equations in claims 2, 9, and 16,
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the rejections under 101, based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the instant claims are viewed as not reciting an abstract idea under revised step 2A, prong two.
Regarding the rejections under 103, Applicant argues, (see page 11, 4th paragraph to page 12, last paragraph):
‘… combination of Ahmad and Castellini fails to teach or suggest… wherein the model is selected by employing group least absolute shrinkage and selection operator (LASSO) model equations…’
Examiner's response: Applicant's argument is not persuasive, because Applicant argues that the prior art disclosures in the previous rejection fail to teach the newly added limitations. These features of Applicants' claims and arguments were newly added. The previous Office Action could not have pointed out disclosures of a limitation that was not claimed before. Independent claims are rejected over Ahmad Castellini further in view of Edlich-Muth (see also 112 Rejection above) instead of Ahmad taken in view of Castellini. 

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		6/6/2022Primary Examiner, Art Unit 2146